tcmemo_2011_216 united_states tax_court albert fernandez petitioner v commissioner of internal revenue respondent docket no filed date albert fernandez pro_se lisa m goldberg for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax and imposed additions to tax as follows 1unless otherwise indicated section references are to the continued additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure with the exception of the above-listed additions to tax issues relating to adjustments made in the notice_of_deficiency have been resolved by the parties the issues addressed in this opinion arise from items shown on a federal_income_tax return petitioner submitted to respondent after the notice_of_deficiency was issued those issues are whether petitioner is entitled to a charitable_contribution_deduction in excess of the amount now allowed by respondent whether petitioner is entitled to trade_or_business expense deductions in excess of the amounts now allowed by respondent and whether petitioner is liable for any of the additions to tax shown in the above table findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner is a self-employed licensed clinical social worker and psychotherapist for the most part the services he provided to his patients during were conducted at variou sec_1 continued internal_revenue_code_of_1986 as amended in effect for rule references are to the tax_court rules_of_practice and procedure assisted living facilities in southern florida on any given day he routinely drove from one facility to another in order to do so petitioner maintained offices at some of these facilities some of the facilities charged rent others did not petitioner did not maintain a separate checking account for his business personal and business_expenses were paid from the same account petitioner’s federal_income_tax return was timely filed that return shows an dollar_figure federal_income_tax liability on or about date after respondent had prepared a sec_6020 return and on a date more than year after the petition in this case was filed petitioner submitted to respondent a long-overdue federal_income_tax return the return prepared by a paid federal_income_tax return preparer includes a schedule a itemized_deductions and a schedule c profit or loss from business income and deductions attributable to the services petitioner provided as a psychotherapist are reported on the schedule c as relevant here the schedule a includes a dollar_figure deduction for charitable_contributions and the schedule c includes the following deductions expense car and truck depreciation and sec_179 insurance other than health legal and professional services office rent or lease of other business property repairs and maintenance supplies travel deductible meals and entertainment other amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the deduction for other expenses includes dollar_figure for billing services dollar_figure for phone and cellular service fees dollar_figure for sunpass fees dollar_figure for consultant fees dollar_figure for bank charges and dollar_figure for membership fees respondent now agrees that petitioner is entitled to deduct portions of some of the above-shown expenses as will be further discussed below opinion according to respondent petitioner is not entitled to the deductions or the portions of deductions that remain in dispute because petitioner has failed to substantiate the expenses to which the deductions relate petitioner claims that he is entitled to all of the deductions mentioned above in the amounts shown on his return according to petitioner many of the records that would have substantiated those deductions were either destroyed or damaged because of flooding as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to establish that the expense to which the deduction relates is allowable as a deduction under some provision of the internal_revenue_code and further to maintain adequate_records in order to substantiate that the expense has been paid_or_incurred sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs if a taxpayer’s records are no longer available on account of circumstances beyond the taxpayer’s control such as a fire flood or other_casualty then the taxpayer is expected to substantiate deductions by records reconstructed through contacts with third parties and other reasonable means 65_tc_342 if a taxpayer establishes that a trade_or_business expense allowable as a deduction under sec_162 has been paid_or_incurred but has no records to substantiate the payment of the 2petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not expense we may approximate the amount of the allowable deduction if there is sufficient evidence to provide a basis for the estimate 39_f2d_540 2d cir 85_tc_731 allowance of a deduction for an expense subject_to the strict substantiation requirements of sec_274 however may not be based upon an estimate see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir taking these fundamental principles into account we turn our attention to the deductions remaining in dispute charitable_contribution_deduction sec_170 allows deductions for contributions made during a taxable_year to qualifying organizations cash contributions must be substantiated by canceled checks receipts from the donee showing the donee’s name and the date and amount of the donation or other reliable written records sec_1_170a-13 income_tax regs in general gifts of property must be substantiated by receipts from the donee showing the donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs for charitable_contributions over dollar_figure additional substantiation is required sec_170 petitioner claimed a dollar_figure charitable_contribution_deduction on the schedule a attached to his federal_income_tax return respondent now concedes that petitioner is entitled to a dollar_figure charitable_contribution_deduction other than his uncorroborated testimony on the point which we are free to disregard see 87_tc_74 petitioner has failed to produce any canceled checks receipts or other reliable documents either originally maintained or reconstructed that substantiate any contributions in excess of the amount now allowed by respondent accordingly petitioner’s allowable charitable_contribution_deduction for is limited to the amount respondent now concedes schedule c deductions sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses although respondent has conceded that petitioner is entitled to some of the expense deductions a few remain in dispute and we address those below vehicle expenses travel and meals and entertainment sec_274 imposes strict substantiation requirements with respect to deductions for travel meals entertainment and listed_property expenses sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles and cellular telephones sec_280f v if otherwise deductible then expenses subject_to sec_274 must be substantiated either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses in addition to the recordkeeping requirements in sec_274 the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he routinely drove from one assisted living facility to another on any given day in order to treat his patients and we have no doubt that he did however it does not appear that he kept any contemporaneous_records showing the dates and locations of his many trips between those facilities if he kept such records he did not present them to the court and if such records were kept but damaged or destroyed in a flood he made no attempt to reconstruct them petitioner failed to present sufficient evidence substantiating the deductions claimed for vehicle travel and meals and entertainment_expenses pursuant to sec_274 no deductions are allowable for those expenses expenses attributable to the use of a cellular telephone are addressed elsewhere in this opinion depreciation and depreciation deduction there is allowed as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including obsolescence of property used in a trade_or_business sec_167 as relevant here the basis for depreciation is the cost of the property sec_167 sec_1011 according to the schedule c the dollar_figure depreciation deduction here in dispute is attributable to the purchase of dollar_figure of office furniture placed_in_service during the evidence however shows purchases of office furniture totaling only dollar_figure taking into account the method_of_depreciation contemplated on the schedule c petitioner’s allowable_depreciation deduction is computed with reference to property with an dollar_figure basis insurance expenses petitioner claims entitlement to a dollar_figure deduction for insurance other than health expenses at trial petitioner testified that this expense relates to the cost of automobile insurance and malpractice insurance but he could not specify what portion of the expense is attributable to automobile insurance and what portion is attributable to malpractice insurance neither did he provide any substantiating records either originally maintained or reconstructed with regard to these expenses even though it would seem that in the absence of a taxpayer’s own records payments made to an insurance_company could be easily substantiated by the records of the insurance_company accordingly petitioner is not entitled to deduct any amount related to automobile insurance although it is more_likely_than_not that petitioner incurred some expense for malpractice insurance because he did not present sufficient evidence to allow the expense to be estimated see vanicek v commissioner t c pincite he is not entitled to deduct any amount attributable to the cost of malpractice insurance 3passenger automobiles are included as listed_property under sec_280f and related expenses including automobile insurance are therefore subject_to the stringent substantiation requirements of sec_274 which petitioner did not satisfy legal and professional services on the schedule c petitioner claims a dollar_figure deduction for legal and professional services other than to note that he paid for the preparer to make the tax_return petitioner had a difficult time explaining the specific expenses included in this deduction at the suggestion of the court he agreed that it might have included consultation fees paid to other medical service providers in connection with some of his patients he first testified that the consultations were free but later testified that fees were charged we note that petitioner also included amounts for consulting fees in the deduction for other expenses discussed later in this opinion in any event he provided no substantiating documents to support the deduction and because his recollection on the point is less than definite we find that he is not entitled to a deduction for expenses related to legal and professional services office expenses on schedule c petitioner deducted dollar_figure for office expenses petitioner’s vague testimony regarding the items included in this deduction was not much better than his explanation of many of the other deductions here under consideration however from what little information he provided we are satisfied that the amount deducted measured against the income earned is reasonable see cohan v commissioner f 2d pincite vanicek v commissioner supra pincite petitioner is entitled to a dollar_figure deduction for office expenses rent or lease of other business property on schedule c petitioner deducted dollar_figure for rent or lease of other business property again petitioner’s testimony with respect to this deduction was not as specific as we would like but we are satisfied that he paid rent for some of the offices that he maintained at some of the assisted living facilities where he treated his patients we find that petitioner is entitled to a dollar_figure deduction for rent or lease of other business property see cohan v commissioner supra pincite repairs and maintenance on schedule c petitioner deducted dollar_figure for repairs and maintenance petitioner did not provide any substantiating records with regard to this deduction but he testified that some portion of this deduction relates to the cost of repairs made to a bicycle owned or used by one of his patients petitioner has failed to demonstrate and we are at a loss to recognize on our own the connection between the expenditure and petitioner’s trade_or_business as best we can tell from what has been presented the cost of the repairs to the bicycle is a personal nondeductible expense see sec_262 furthermore because petitioner did not present sufficient evidence for the court to determine what other expenditures might be included in the deduction or how those expenditures relate to his trade_or_business petitioner is not entitled to a deduction for repairs and maintenance supplies on schedule c petitioner deducted dollar_figure for supplies petitioner did not provide any substantiating records with regard to this deduction but testified that this expense relates to the purchase of supplies for patient care including but not limited to computer supplies reference materials textbooks and professional periodicals measuring this expense against the income earned in his trade_or_business we find that petitioner is entitled to a dollar_figure deduction for supplies see cohan v commissioner supra pincite other expenses on schedule c petitioner deducted dollar_figure for other expenses attributable to billing services dollar_figure phone and cellular service fees dollar_figure sunpass fees dollar_figure consultant fees dollar_figure bank charges dollar_figure and membership fees dollar_figure 4because the parties now agree that petitioner is entitled to a deduction for this expense in an amount that exceeds the amount shown on his return further discussion is not required a phone and cellular service fees in support of his claim to a deduction for phone and cellular service fees petitioner presented account statements from t-mobile and bellsouth the statements for several months of the year are missing but the statements presented show charges totaling dollar_figure to the extent attributable to the use of a cellular telephone the statements sufficiently substantiate the payment of the fees as required by sec_274 nevertheless petitioner made no attempt to distinguish between personal_use and business use for any charges shown on any of the statements and we have insufficient information to formulate a reasonable allocation see sec_1 5t b i b temporary income_tax regs supra consequently petitioner is not entitled to a deduction for phone and cellular service fees see sec_262 b sunpass fees according to petitioner the sunpass charges were incurred during the many trips he made between assisted living facilities in order to treat his patients as stated above expenses related to passenger automobiles including expenses for highway tolls are subject_to the stringent substantiation requirements of sec_274 petitioner did not provide any substantiating records either originally maintained or reconstructed with respect to these expenses accordingly petitioner is not entitled to a deduction for sunpass fees c consultant fees according to petitioner he paid consulting fees to various professional and administrative assistants he provided no substantiating documents either originally maintained or reconstructed and did not identify any specific individual to whom the fees might have been paid petitioner is not entitled to a deduction for fees paid to consultants in excess of the amount now conceded by respondent d bank charges the deduction for bank charges relates to fees petitioner paid in connection with a checking account used for both personal and business reasons he made no attempt to allocate between personal and business use petitioner is not entitled to a deduction for bank charges in excess of the amount allowed by respondent additions to tax the burden of production with respect to the imposition of each addition_to_tax rests with respondent see sec_7491 116_tc_438 with respect to the sec_6651 additions to tax respondent’s burden does not require him to establish the absence of reasonable_cause see id pincite 81_tc_806 affd without published opinion 767_f2d_931 9th cir sec_6651 petitioner’s return was due to be filed on or before date but it was not submitted for filing until on or about date see sec_6072 sec_7503 consequently respondent imposed a sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 harris v commissioner tcmemo_1998_ sec_6651 imposes an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent in the aggregate respondent’s records demonstrate that petitioner’s return was not timely filed and petitioner does not dispute the point respondent’s sec_7491 burden of production has been met with respect to the imposition of the sec_6651 addition_to_tax and because petitioner has failed to demonstrate that his failure timely to file his return was due to reasonable_cause respondent’s imposition of a sec_6651 addition_to_tax is sustained sec_6651 in general sec_6651 provides for an addition_to_tax in the case of the failure to pay an amount of tax shown on a return unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax accrues at the rate of percent per month of the unpaid amount until the maximum percent is reached under sec_6651 a return the commissioner prepares under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 the sec_6020 return respondent prepared constitutes petitioner’s return for purposes of sec_6651 and petitioner does not suggest otherwise to prove reasonable_cause for a failure to pay the tax the taxpayer must show that he or she exercised ordinary business care and prudence in providing for payment of the tax and nevertheless was either unable to pay the tax or would suffer undue_hardship if he or she paid the tax on the due_date sec_301_6651-1 proced admin regs petitioner did not provide any explanation as to why he failed to pay the amount of tax_shown_on_the_return and therefore did not establish that the failure is due to reasonable_cause and not due to willful neglect respondent’s imposition of the sec_6651 addition_to_tax for is sustained sec_6654 sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax that addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated_tax must equal percent of the required_annual_payment to avoid an addition_to_tax under sec_6654 sec_6654 as relevant here the required_annual_payment is equal to the lesser_of i percent of the tax shown on the taxpayer’s return for that year or if no return is filed percent of the tax due for such year or ii percent of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 the commissioner’s burden of production under sec_7491 requires him to produce for each year for which the addition_to_tax is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 in order to do so he must demonstrate the tax shown on the taxpayer’s return for 5clause ii does not apply if the individual did not file a return_for_the_preceding_taxable_year the preceding year unless he can show that the taxpayer did not file a return for that preceding year wheeler v commissioner supra pincite petitioner filed a return and that return shows an income_tax_liability of dollar_figure a sec_6654 addition_to_tax is imposed on an individual taxpayer who fails to make timely payments of estimated_tax unless the taxpayer demonstrates that one of the computational exceptions provided for in subsection e is applicable 75_tc_1 nothing in the record suggests that any exception is applicable accordingly respondent’s imposition of a sec_6654 addition_to_tax is sustained to reflect the foregoing decision will be entered under rule
